                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



 CYNTHIA LEWIS,

                 Plaintiff,
  v.

 GUARDIAN LOAN COMPANY, WELLS
 FARGO BANK, N.A., WELLS FARGO                                      Civil Action No.
 HOME MORTGAGE, INC., INDYMAC                                    3:19-CV-00704 (CSH)
 BANK FSB, BANK OF AMERICA, N.A.,
 LASALLE NATIONAL BANK AS TRUSTEE
 FOR WELLS FARGO HOME EQUITY                                      AUGUST 14, 2019
 TRUST 2004-1, U.S. BANK NATIONAL
 ASSOCIATION, AS TRUSTEE SUCCESSOR
 IN INTEREST TO BANA AS TRUSTEE FOR
 WELLS FARGO HOME EQUITY TRUST
 MORTGAGE PASS THROUGH
 CERTIFICATES, SERIES 2004-1,

                 Defendants.

                                              ORDER

HAIGHT, Senior District Judge:

       In this pro se action purportedly brought under the Court’s federal question jurisdiction, 28

U.S.C. § 1331, Plaintiff Cynthia Lewis seeks to forestall the foreclosure of real property she inhabits

at 1020 Old Town Road, Trumbull, Connecticut. The Defendants are banking institutions who, at

one time or another, were involved with the mortgage on that property in respect of which

foreclosure is sought.

       Plaintiff filed her Complaint on May 14, 2019, [Doc. 1]. Defendant Bank of America, N.A.

(“Bank of America”) moved under Federal Rule of Procedure 12(b) to dismiss the Complaint on

June 28, 2019, [Doc. 8]. On August 2, 2019, Plaintiff filed an objection to that motion to dismiss,

                                                  1
[Doc. 12]. Also on August 2, 2019, Plaintiff filed a motion for leave to file an Amended Complaint

in a form attached to the motion, [Doc. 13]. That motion lies under Rule 15(a) of the Federal Rules

of Civil Procedure. Plaintiff requires leave of Court to file an Amended Complaint because her time

to amend as a matter of course elapsed twenty-one days after service of Defendant Bank of

America’s Rule 12(b) motion. See Fed. R. Civ. P. 15(a)(1)(B).

        Defendant Bank of America’s motion to dismiss Plaintiff’s initial Complaint is currently

undecided. Defendants’ time to respond to Plaintiffs’ motion for leave to file an Amended

Complaint has not yet run.

        On August 7, 2019, Plaintiff filed a motion for an Order to Show Cause seeking a

Preliminary Injunction, [Doc. 15], which, if granted, would enjoin Defendants “from any further

attempts to dispossess Plaintiff from her property” through “litigation of a fraudulent foreclosure

action against the Plaintiff’s primary residence.” Id. at 1–2. There is no showing in these motion

papers that an actual date for repossession of the property by Defendants and eviction of Plaintiff

from it has been scheduled.

        In these circumstances, I decline to set the case down for a preliminary injunction hearing

until the two pending motions (to dismiss the initial Complaint and for leave to file an Amended

Complaint) have been decided, thereby determining whether Plaintiff asserts a viable claim in this

federal Court against any Defendant. If that question be answered in the negative, there would be

no basis for injunctive or any other relief for Plaintiff in this action.

        Defendants may wish to consider whether their sensible course is to voluntarily refrain from

physical repossession of the property until those motions have been decided. If Defendants trigger

the processes of immediate repossession, Plaintiff may ask the Court to reconsider some form of


                                                    2
preliminary relief. For the present, Plaintiff’s Order to Show Cause, [Doc. 15-1 at 11–12], will not

be signed.


       It is SO ORDERED.

       Dated: New Haven, Connecticut
              August 14, 2019




                                                     _/s/ Charles S. Haight, Jr._______
                                                     CHARLES S. HAIGHT, JR.
                                                     Senior United States District Judge




                                                 3
